Third District Court of Appeal
                              State of Florida

                         Opinion filed March 8, 2017.

                             ________________

                              No. 3D16-1021
                         Lower Tribunal No. 16-1432
                            ________________


                              Nedra Gabriel,
                                  Appellant,

                                      vs.

                               Doris Salazar,
                                  Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Antonio E.
Marin, Judge.

     Jay Koretsky (Lauderdale Lakes), for appellant.

     Eaton & Wolk, and Douglas F. Eaton, for appellee.


Before LAGOA, SALTER and FERNANDEZ, JJ.

     PER CURIAM.

                             Concession of Error

     Based on the appellee’s commendable concession, we reverse the dismissal
with prejudice of the complaint.    We remand with instructions to permit the

plaintiff to amend the complaint.

            Reversed and remanded.




                                       2